BardeeN, J.
A former judgment in this action was reversed because the evidence failed to show how much of plaintiff’s time and labor were spent in' manufacturing the lumber upon, which he claims a lien. 94 Wis. 457. The case has been retried, and the jury’s verdict is for plaintiff, for $813.84 and interest, $642.38 of which, besides interest, is declared to be a lien upon the lumber described in the complaint. The defendants have appealed from the judgment, and claim that the verdict is not supported by the evidence.
It would serve no. useful purpose to state or discuss the evidence. The plaintiff was employed to do certain work as millwright in making permanent repairs on the mill, and afterwards as mill foreman and millwright. In the latter capacity, he rendered services in the manufacture of the lumber in question, and made repairs on the mill to keep it in running order. The time spent by him in the different kinds of work is sufficiently shown by the evidence to warrant the conclusion arrived at by the jury.
By the Cowrt. — The judgment of the circuit courtis affirmed.